DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1(a), Fig. 1(b), Fig. 1(c), Fig. 1(d), Fig. 2(a), Fig. 2(b), Fig. 2(c), Fig. 2(d), G1U, G1L, G2U, G2L, G3U, G3L, G4U, G4L, FR.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 2, “decreases gradually” should read as “decrease gradually”
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “from full radii to 2.5 mm” in line 3. It is unclear what the term “full radii” means in the context of claim 8, making the scope of the claimed range of the radius of the connection points unclear as well. The drawings and the specification also fail to provide insight into the meaning of the term “full radii.” For examination purposes, “from full radii to 2.5 mm” in claim 8 will be read as “greater than 0 mm to 2.5 mm or less.” If this is not the intended scope of the claimed range, examiner asks applicant to provide clarification as to what the term “full radii” means. 
Claim 10 recites the limitation “wherein the protrusion height, thickness, and radius of the knurled portion of each of the noise-reducing main grooves correspond to those of a shape of the groove portion” in lines 3-4. However, this limitation is generally unclear. Specifically, it is unclear how the height, thickness, and radius of the knurled portion can correspond to that of the groove portion since the groove portion does not have these things. This limitation will be interpreted to the best of the examiner’s ability in light of the specification. On pg. 11, lines 6-14, the specification recites that the shapes of the groove portions of the noise-reducing main grooves are the same as each other. Therefore, for examination purposes, “wherein the protrusion height, thickness, and radius of the knurled portion of each of the noise-reducing main grooves correspond to those of a shape of the groove portion” in lines 3-4 will be read as “wherein the shapes of the groove portions of each of the noise-reducing main grooves are the same as each other.” 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colby et al. (US 2015/0083306) (Colby). 
Regarding claim 1, Colby discloses a tire (title) with noise reducing main grooves (16) ([0040]), the tire comprising: a groove portion (see Fig. 6) which is formed to extend circumferentially along a circumference of a tire tread (10) (see Fig. 4; [0039]); and a knurled portion (24) which is formed on bottom (17b) and side surfaces (17a) of the groove portion (see Fig. 6). Colby further discloses that the knurled portion (24) can act as a noise suppressor ([0040]). However, examiner notes that the limitation “wherein the knurled portion is provided to reduce noise energy by narrowing an air path formed when the groove portion and the ground contact each other” is merely intended use language that fails define structure not present in the tire disclosed by Colby. For instance, because the knurled portion (24) disclosed by Colby displaces volume within the groove portion (see Fig. 6), the knurled portion (24) would necessarily narrow the air path that would be formed when the groove portion and the ground contact each other, thus producing the same result claimed in claim 1. Therefore, Colby satisfies all of the limitation in claim 1. 
Regarding claim 2, Colby discloses a first protrusion which is formed on the bottom surface (17b) of the groove portion and extends in a width direction of the groove portion (see Modified Figure 6 below); a second protrusion which is formed to extend in a height direction of one side of the groove portion and extends from one side of the first protrusion (see Modified Figure 6 below; [0046]; [0040]); and a third protrusion which is formed to extend in a height direction of the other side of the groove portion and extends from the other side of the first protrusion (see Modified Figure 6 below; [0046]; [0040]). 

    PNG
    media_image1.png
    756
    795
    media_image1.png
    Greyscale

Modified Figure 6, Colby
Regarding claim 3, Colby discloses all of the limitations as set forth above for claim 2. Colby further discloses that a plurality of the knurled portions (24) are provided (see Modified Figure 6 above), and that the plurality of the knurled portions are formed to extend in zigzags in a longitudinal direction of the groove portion and are extended mutually (see Modified Figure 6 above; [0046]). 
Regarding claim 4, Colby discloses all of the limitations as set forth above for claim 3. Colby further discloses that one side of the second protrusion extends with the first protrusion, and the other side of the second protrusion extends with the second protrusion of an adjacent knurled portion (see Modified Figure 6 below), and one side of the third protrusion extends with the first protrusion, and the other side of the third protrusion extends with the third protrusion of an adjacent knurled portion (see Modified Figure 6 below). 

    PNG
    media_image2.png
    445
    581
    media_image2.png
    Greyscale

Modified Figure 6, Colby
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US 2015/0083306) (Colby). 
Regarding claim 5, Colby discloses all of the limitations as set forth above for claim 2. Colby further discloses that a protrusion height (T24) of the knurled portion (24) is less than 4 mm ([0040]), overlapping the claimed range of greater than 0 and less than 0.8 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while Colby does not explicitly teach an example height within the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the protrusion height of the knurled portion to be within the claimed range. 
Regarding claim 6, Colby discloses all of the limitations as set forth above for claim 2. In the embodiment disclosed in Fig. 6, Colby fails to disclose that protrusion heights of the second protrusion and the third protrusion decrease gradually toward the upper portions thereof. Colby does teach an embodiment, however, in which knurled portions (24) taper in depth (see Fig. 9; [0048]), specifically in such a way that protrusion heights of side portions, corresponding to the second protrusion and the third protrusion in the embodiment shown in Fig. 6, are gradually decreased toward the upper portions thereof (see Modified Figure 9 below). Colby further teaches that this configuration can help provide needed rigidity to the tread ([0048]). Colby further teaches that features of any specific embodiment discussed within the disclosure of Colby may be combined with features of other embodiments ([0061]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second protrusion and the third protrusion disclosed by Colby in the embodiment in Fig. 6 to have gradually decreasing heights toward the upper portions thereof, as taught by Colby in the embodiment in Fig. 9, because they would have had a reasonable expectation that doing so would help provide needed rigidity to the tread. 

    PNG
    media_image3.png
    367
    588
    media_image3.png
    Greyscale

Modified Figure 9, Colby
Regarding claim 9, Colby discloses all of the limitations as set forth above for claim 3. Colby further discloses that the knurled portion (24) is connected in zigzags (see Modified Figure 6 above) such that a pitch interval (S24) is 10 mm or less ([0046]), overlapping the claimed range of from 10 mm to 30 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while Colby does not explicitly teach an example pitch interval within the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the pitch interval to be within the claimed range. 
Regarding claim 10, Colby discloses all of the limitations as set forth above for claim 1. Colby further teaches that the knurled portions (24) may be arranged in one or more grooves of the tire ([0029]). In a different embodiment of the same invention, Colby teaches that a plurality of the noise-reducing main grooves (16) include groove portions and knurled portions (24) with similar shapes (see Figs. 2-3). Colby further teaches that features of any specific embodiment discussed within the disclosure of Colby may be combined with features of other embodiments ([0061]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the tire disclosed by Colby to include a plurality of the noise-reducing main grooves including the groove portion (see Fig. 6) and the knurled portion (24) in the embodiment shown in Fig. 6, and wherein the shapes of the groove portions in each of noise-reducing main grooves (16) are the same as each other because Colby reasonably suggests doing so. Thus, Colby satisfies all of the limitation in claim 10. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US 2015/0083306) (Colby) in view of Lundgren et al. (US 2017/0246914) (Lundgren). 
Regarding claim 7, Colby discloses all of the limitations as set forth above for claim 2. Colby fails to disclose, however, that a thickness of the knurled portion is from 0.6 mm to 1.2 mm. 
Lundgren teaches a similar tire (title) comprising a groove portion (402) and a knurled portion (408) which is formed on bottom (406) and a side surface (404) of the groove portion (402) (see Fig. 4A). Lundgren further teaches that the knurled portion (408) comprises a first protrusion which is formed on the bottom surface (406) of the groove portion and extends in a width direction of the groove portion (402) (see Modified Figure 4A below), and a second protrusion which is formed to extend in a height direction of one side of the groove portion (402) and extends from one side of the first protrusion (see Modified Figure 4A below). Lundgren further teaches that the knurled portion (408) has a thickness (T) from 1.0 mm to 6.0 mm ([0036]; see Fig. 4C), overlapping the claimed range of 0.6 mm to 1.2 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Lundgren further teaches that this configuration can help improve the traction of the tire, specifically on snow or mud ([0036], abstract). 

    PNG
    media_image4.png
    369
    545
    media_image4.png
    Greyscale

Modified Figure 4A, Lundgren
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the knurled portion disclosed by Colby to have the thickness taught by Lundgren because they would have had a reasonable expectation that doing so could help improve the snow and mud traction of the tire. 
Regarding claim 8, Colby discloses all of the limitations as set forth above for claim 2. Colby fails to disclose, however, that a radius of a connection portion between the first protrusion and the second protrusion and a radius of a connection portion between the first protrusion and the third protrusion is greater than 0 mm to 2.5 mm or less. 
Lundgren teaches a similar tire (title) comprising a groove portion (402) and a knurled portion (408) which is formed on bottom (406) and a side surface (404) of the groove portion (402) (see Fig. 4A). Lundgren further teaches that the knurled portion (408) comprises a first protrusion which is formed on the bottom surface (406) of the groove portion and extends in a width direction of the groove portion (402) (see Modified Figure 4A below), and a second protrusion which is formed to extend in a height direction of one side of the groove portion (402) and extends from one side of the first protrusion (see Modified Figure 4A above). Lundgren further teaches that a connection portion (410) between the first portion and the second protrusion has a radius (R) between 1.0 mm and 3.0 mm ([0029]), overlapping the claimed range. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Lundgren further teaches that this configuration can help improve the snow and mud traction of the tire ([0028]-[0029], abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection portions between the first protrusion and the second and third protrusions disclosed by Colby to have the radius taught by Lungren because they would have had a reasonable expectation that doing so could help improve the snow and mud traction of the tire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749